DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-10 have been presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/693,371, filed on 07/26/2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered.
Applicant argues (pp 6) that the amendments “wherein, according to a reception of a delete instruction of URL address of one site selected from the list, a transmission of update data on the background processing based on the URL address is limited” to the claims are not taught 
Please see updated office action below, in view of US PGPub  2014/0235228 (Hirako), US PGPub 2015/0180746 priority date 12/19/2013 (Day), and US PGPub 2008/0222628 (Batra). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0235228 (Hirako) in view of US PGPub 2015/0180746 priority date 12/19/2013 (Day) further in view of US PGPub 2008/0222628 (Batra).

Regarding Claim 1:
Hirako teaches An information processing terminal on which a control module (Fig 2, control module 11), having functions of storing data related to a web application in a storage area (Fig 3, communication setting database for applications) for the control module, ([0052] FIG. 2, mobile telephone 1. The mobile telephone 1 includes a control module 11, a storage module 12, a display module 13.  Fig 11, Applications A-G, Fig 15(a) & 15(b), Advertisement URL database) comprising:
a memory (Fig 2, storage module 12) storing instructions related to the control module; (Fig 2, control module 11) ([0053] The storage module 12 includes a ROM, a RAM, an external memory and the like. The storage module 12 stores various programs. The programs stored in the storage module 12 include control programs for controlling components of the mobile telephone 1 and various applications).
and a processor (ie. CPU) for executing the instructions causing the information processing terminal (Fig 1, mobile telephone 1) ([0055] The control module 11 includes a CPU.  The control module 11 controls components, ie. the storage module 12) to:
receive a setting (ie. communication setting 102) for limiting a transmission of update data related to web application on background processing by the control module (Fig 11(b), communication setting 102 is checked for Applications B, C, E.  (0069] The communication setting flag is a flag for setting whether background communication is to be performed. The communication setting flag is set to an on-state or to an off-state in the automatic release process and in the automatic resume process.  The control module 11 determines whether the selected application is an application to be excluded by checking the exclusion setting flag (S102). [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state).  
and display, by a control module, a screen for setting information corresponding to a web application not to limit a transmission (ie. exclusion setting box) on the background Fig 11(b) screen of mobile device for setting communication 102 and exclusion setting 103), a web application for which transmission of the update data from the information processing terminal (Fig 1, mobile telephone 1) through the background processing by the control module ([0055] The control module 11) is permitted is set, ([0070] The exclusion setting flag is a flag for setting whether an application corresponding to the exclusion setting flag is to be excluded from the automatic release process of background communication.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded.  [0134] In the case where the user intends to exclude an application that is not set as an application to be excluded, the user touches on the exclusion setting box 103 of the intended application).  This shows the user may choose to limit the web application data transmission or exclude the web application from having limited background communication.
and display, by the web browser, a list of one or more web applications corresponding to the set information based on the information set via the screen, (Fig 11(b), communication setting 102, exclusion setting 103)
wherein, even if the setting received, the update data, which is related to web application corresponding to the information set via the screen  (Fig 11(b), communication setting 102, exclusion setting 103), is transmitted to a server providing the web application from the information processing terminal on the background processing ([0090]-[0091] data transfer to the server.  [0202] The communication control module 32 performs background communication when the background communication timing has come on the day with respect to the application whose communication mode is set to the non-restriction mode, referring to the communication setting table 12d in Figure 19.  [0133] a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded).  This shows that an application (based on the exclusion setting chosen by the user) may still transmit communication, like an application providing emergency information ([0070] of Hirako).
and wherein, according to a reception of an instruction (ie. selection of the communication setting 102) of one web application selected from the list, a transmission of update data on the background processing is limited.  (Fig 11(b), communication setting 102, exclusion setting 103.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded).  This shows that if the application has a checkmark in the communication setting box 102 only, that the transmission of data is limited for that application, like blocking URLs of advertising sites ([0153]-[0157] of Hirako.
Hirako teaches on mobile device where a control module allows for setting communication limits ([0069][0070]) of web applications ([0149][0151]).  Hirako further teaches on restricting advertisement URLs in a game application (see [0149]).  However, Hirako is silent that this control module is embedded in a web browser.  Hirako is also silent on “display, by the web browser, a list of one or more URL addresses corresponding to the set information based on the information set via the screen, wherein, as the information set via the a Uniform Resource Locator (URL) address of a site corresponding to the web application for which transmission of data is permitted is set and wherein, according to a reception of a delete instruction of URL address of one site selected from the list, a transmission of data based on the URL address is limited”.
Day teaches, in the same field of endeavor, Methods and systems are disclosed for controlling and monitoring aspects of user systems, which may include mobile electronic devices, [0003].
Day also teaches display, by the web browser ([0103] web application integrated with web browser, [0182] FIG. 17 shows a WWW screen), a list of one or more URL addresses corresponding to the set information based on the information set via the screen (Fig 17, list of customizable URL addresses), wherein, as the information set via the screen, a Uniform Resource Locator (URL) address of a site corresponding to the web application for which transmission of data is permitted is set  (Fig 17, shows a display of a list of URL addresses to choose whether to block, allow, add, delete (trash icon))
and wherein, according to a reception of a delete instruction (Fig 17, selection of trash icon) of URL address of one site selected from the list, a transmission of data based on the URL address is limited.  (Fig 17, shows a trash can icon which can allow a URL to be removed from the list.   [0182] FIG. 17 shows a WWW screen, indicating that blocking mode can have a blacklist and a whitelist for URLs to block or allow. An "X" can indicate a website is blocked, and a check-mark can indicate that a website is allowed).  If the URL address is deleted from the whitelist, then that URL is completely blocked from access which limits transmission of data completely.

Hirako teaches on mobile device where a control module allows for setting communication limits ([0069][0070]) of web applications which communicate with sites ([0149][0151]) and servers ([0090][0091]).  However, Hirako (as modified by Day) is silent on “storing data related to a web application in a storage area for the web browser, a memory storing instructions related to the web browser, and the browsing processing of the web browser unaffected by setting”.
Batra teaches, in the same field of endeavor, providing a method for providing an offline version of an online application, [0008].
Batra also teaches storing data related to a web application in a storage area for the web browser ([0014] memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user).
a memory storing instructions related to the web browser;  browsing processing of the web browser unaffected by setting ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated with a web browser on the client computing device. The offline application is a browser plug-in that executes in the absence of a network connection).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Hirako (as modified by Day) by modifying Hirako with the teachings of Batra, so as to include storing data related to a web application in a storage area for the web browser, a memory storing instructions related to the web browser, and browsing processing of the web browser unaffected by setting.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to utilize a browser which is widely used and available on smartphones to provide transparent communication with the web application servers.    

Regarding Claim 5:
Hirako teaches A method for an information processing terminal (Fig 1, mobile telephone 1) on which a control module (Fig 2, control module 11), having functions of storing data related to a web application in a storage area (Fig 3, communication setting database for applications) for the control module, operates, ([0052] FIG. 2, mobile telephone 1. The mobile telephone 1 includes a control module 11, a storage module 12, a display module 13.  Fig 11, Applications A-G, Fig 15(a) & 15(b), Advertisement URL database.  [0053] The storage module 12 includes a ROM, a RAM, an external memory and the like. The storage module 12 stores various programs. The programs stored in the storage module 12 include control programs for controlling components of the mobile telephone 1 and various applications) the method comprising:
receiving a setting (ie. communication setting 102) for limiting a transmission of update data related to web application on background processing by the control module (Fig 11(b), communication setting 102 is checked for Applications B, C, E.  (0069] The communication setting flag is a flag for setting whether background communication is to be performed. The communication setting flag is set to an on-state or to an off-state in the automatic release process and in the automatic resume process.  The control module 11 determines whether the selected application is an application to be excluded by checking the exclusion setting flag (S102). [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state).  
and display, by a control module, a screen for setting information corresponding to a web application not to limit a transmission (ie. exclusion setting box) on the background processing, wherein, as the information set via the screen (Fig 11(b) screen of mobile device for setting communication 102 and exclusion setting 103), a web application for which transmission of the update data from the information processing terminal (Fig 1, mobile telephone 1) through the background processing by the control module ([0055] The control module 11) is permitted is set, ([0070] The exclusion setting flag is a flag for setting whether an application corresponding to the exclusion setting flag is to be excluded from the automatic release process of background communication.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded.  [0134] In the case where the user intends to exclude an application that is not set as an application to be excluded, the user touches on the exclusion setting box 103 of the intended application).  This shows the user may choose to limit the web application data transmission or exclude the web application from having limited background communication.
and displaying, by the web browser, a list of one or more web applications corresponding to the set information based on the information set via the screen, (Fig 11(b), communication setting 102, exclusion setting 103)
wherein, even if the setting received, the update data, which is related to web application corresponding to the information set via the screen  (Fig 11(b), communication setting 102, exclusion setting 103), is transmitted to a server providing the web application from the information processing terminal on the background processing ([0090]-[0091] data transfer to the server.  [0202] The communication control module 32 performs background communication when the background communication timing has come on the day with respect to the application whose communication mode is set to the non-restriction mode, referring to the communication setting table 12d in Figure 19.  [0133] a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded).  This shows that an application (based on the exclusion setting chosen by the user) may still transmit communication, like an application providing emergency information ([0070] of Hirako).
and wherein, according to a reception of an instruction (ie. selection of the communication setting 102) of one web application selected from the list, a transmission of update data on the background processing is limited.  (Fig 11(b), communication setting 102, exclusion setting 103.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded).  This shows that if the application has a checkmark in the communication setting box 102 only, that the transmission of data is limited for that application, like blocking URLs of advertising sites ([0153]-[0157] of Hirako.
Hirako teaches on mobile device where a control module allows for setting communication limits ([0069][0070]) of web applications ([0149][0151]).  Hirako further teaches on restricting advertisement URLs in a game application (see [0149]).  However, Hirako is silent that this control module is embedded in a web browser.  Hirako is also silent on “display, by the web browser, a list of one or more URL addresses corresponding to the set information based on the information set via the screen, wherein, as the information set via the screen, a Uniform Resource Locator (URL) address of a site corresponding to the web application for which transmission of data is permitted is set and wherein, according to a reception of a delete instruction of URL address of one site selected from the list, a transmission of data based on the URL address is limited”.
[0103] web application integrated with web browser, [0182] FIG. 17 shows a WWW screen), a list of one or more URL addresses corresponding to the set information based on the information set via the screen (Fig 17, list of customizable URL addresses), wherein, as the information set via the screen, a Uniform Resource Locator (URL) address of a site corresponding to the web application for which transmission of data is permitted is set  (Fig 17, shows a display of a list of URL addresses to choose whether to block, allow, add, delete (trash icon))
and wherein, according to a reception of a delete instruction (Fig 17, selection of trash icon) of URL address of one site selected from the list, a transmission of data based on the URL address is limited.  (Fig 17, shows a trash can icon which can allow a URL to be removed from the list.   [0182] FIG. 17 shows a WWW screen, indicating that blocking mode can have a blacklist and a whitelist for URLs to block or allow. An "X" can indicate a website is blocked, and a check-mark can indicate that a website is allowed).  If the URL address is deleted from the whitelist, then that URL is completely blocked from access which limits transmission of data completely.
The motivation to combine Hirako with Day is the same as for Claim 1.
Hirako teaches on mobile device where a control module allows for setting communication limits ([0069][0070]) of web applications which communicate with sites ([0149][0151]) and servers ([0090][0091]).  However, Hirako (as modified by Day) is silent on “storing data related to a web application in a storage area for the web browser, a memory storing instructions related to the web browser, and the browsing processing of the web browser unaffected by setting”.
([0014] memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user).
a memory storing instructions related to the web browser;  browsing processing of the web browser unaffected by setting ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated with a web browser on the client computing device. The offline application is a browser plug-in that executes in the absence of a network connection).
The motivation to combine Hirako (as modified by Day) with Batra is the same as for Claim 1.

Regarding Claim 9:
Hirako teaches A non-transitory computer-readable storage medium (Fig 2, storage module 12) having computer executable instructions, having functions of storing data related to a web application in a storage area, (Fig 3, communication setting database for applications) for the control module (Fig 2, control module 11), stored thereon ([0052] FIG. 2, mobile telephone 1. The mobile telephone 1 includes a control module 11, a storage module 12, a display module 13.  Fig 11, Applications A-G, Fig 15(a) & 15(b), Advertisement URL database).  
(Fig 1, mobile telephone 1) on which the control module operates ([0055] The control module 11 includes a CPU.  The control module 11 controls components, ie. the storage module 12) to:
receive a setting (ie. communication setting 102) for limiting a transmission of update data related to web application on background processing by the control module (Fig 11(b), communication setting 102 is checked for Applications B, C, E.  (0069] The communication setting flag is a flag for setting whether background communication is to be performed. The communication setting flag is set to an on-state or to an off-state in the automatic release process and in the automatic resume process.  The control module 11 determines whether the selected application is an application to be excluded by checking the exclusion setting flag (S102). [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state).  
and display, by a control module, a screen for setting information corresponding to a web application not to limit a transmission (ie. exclusion setting box) on the background processing, wherein, as the information set via the screen (Fig 11(b) screen of mobile device for setting communication 102 and exclusion setting 103), a web application for which transmission of the update data from the information processing terminal (Fig 1, mobile telephone 1) through the background processing by the control module ([0055] The control module 11) is permitted is set, ([0070] The exclusion setting flag is a flag for setting whether an application corresponding to the exclusion setting flag is to be excluded from the automatic release process of background communication.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded.  [0134] In the case where the user intends to exclude an application that is not set as an application to be excluded, the user touches on the exclusion setting box 103 of the intended application).  This shows the user may choose to limit the web application data transmission or exclude the web application from having limited background communication.
and display, by the web browser, a list of one or more web applications corresponding to the set information based on the information set via the screen, (Fig 11(b), communication setting 102, exclusion setting 103)
wherein, even if the setting received, the update data, which is related to web application corresponding to the information set via the screen  (Fig 11(b), communication setting 102, exclusion setting 103), is transmitted to a server providing the web application from the information processing terminal on the background processing ([0090]-[0091] data transfer to the server.  [0202] The communication control module 32 performs background communication when the background communication timing has come on the day with respect to the application whose communication mode is set to the non-restriction mode, referring to the communication setting table 12d in Figure 19.  [0133] a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded).  This shows that an application (based on the exclusion setting chosen by the user) may still transmit communication, like an application providing emergency information ([0070] of Hirako).
(ie. selection of the communication setting 102) of one web application selected from the list, a transmission of update data on the background processing is limited.  (Fig 11(b), communication setting 102, exclusion setting 103.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded).  This shows that if the application has a checkmark in the communication setting box 102 only, that the transmission of data is limited for that application, like blocking URLs of advertising sites ([0153]-[0157] of Hirako.
Hirako teaches on mobile device where a control module allows for setting communication limits ([0069][0070]) of web applications ([0149][0151]).  Hirako further teaches on restricting advertisement URLs in a game application (see [0149]).  However, Hirako is silent that this control module is embedded in a web browser.  Hirako is also silent on “display, by the web browser, a list of one or more URL addresses corresponding to the set information based on the information set via the screen, wherein, as the information set via the screen, a Uniform Resource Locator (URL) address of a site corresponding to the web application for which transmission of data is permitted is set and wherein, according to a reception of a delete instruction of URL address of one site selected from the list, a transmission of data based on the URL address is limited”.
Day teaches display, by the web browser ([0103] web application integrated with web browser, [0182] FIG. 17 shows a WWW screen), a list of one or more URL addresses corresponding to the set information based on the information set via the screen (Fig 17, list of customizable URL addresses), wherein, as the information set via the screen, a Uniform Resource Locator (URL) address of a site corresponding to the web application for which transmission of data is permitted is set  (Fig 17, shows a display of a list of URL addresses to choose whether to block, allow, add, delete (trash icon))
and wherein, according to a reception of a delete instruction (Fig 17, selection of trash icon) of URL address of one site selected from the list, a transmission of data based on the URL address is limited.  (Fig 17, shows a trash can icon which can allow a URL to be removed from the list.   [0182] FIG. 17 shows a WWW screen, indicating that blocking mode can have a blacklist and a whitelist for URLs to block or allow. An "X" can indicate a website is blocked, and a check-mark can indicate that a website is allowed).  If the URL address is deleted from the whitelist, then that URL is completely blocked from access which limits transmission of data completely.
The motivation to combine Hirako with Day is the same as for Claim 1.
Hirako teaches on mobile device where a control module allows for setting communication limits ([0069][0070]) of web applications which communicate with sites ([0149][0151]) and servers ([0090][0091]).  However, Hirako (as modified by Day) is silent on “storing data related to a web application in a storage area for the web browser, a memory storing instructions related to the web browser, and the browsing processing of the web browser unaffected by setting”.
Batra teaches storing data related to a web application in a storage area for the web browser ([0014] memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user).
a memory storing instructions related to the web browser;  browsing processing of the web browser unaffected by setting ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated with a web browser on the client computing device. The offline application is a browser plug-in that executes in the absence of a network connection).
The motivation to combine Hirako (as modified by Day) with Batra is the same as for Claim 1.

Regarding Claims 3, 7:
Hirako (as modified by Day & Batra) teaches the inventions of Claims 1, 5 as described.
Hirako teaches wherein the transmission on the background processing is based on scripts corresponding to the web application that is run on the control module of the information processing terminal ([0073] The control module 11 periodically executes background communication of an application executed in background and whose background communication is set to an on-state, in other words, an application whose setting flag in the communication setting database 12a is set to an on-state for data updating relating to the application.  [0074] The control module 11 executes an automatic release process and an automatic resume process for automatically setting on and off of background communication).
on the web browser of the information processing terminal.
Batra teaches wherein the transmission on the background processing is based on scripts (ie. plug-in) corresponding to the web application that is run on the web browser of the information processing terminal ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated with a web browser on the client computing device. The offline application is a browser plug-in that executes in the absence of a network connection.  An offline status may indicate a failure in a network connection, a server running the online application has become unresponsive, or the online application has terminated unexpectedly).
The motivation to combine Hirako (as modified by Day) with Batra is the same as for Claim 1.

Regarding Claims 4, 8:
Hirako (as modified by Day & Batra) teaches the inventions of Claims 1, 5 as described.
Hirako (as modified by Day) is silent on wherein the update data includes data of local Storage capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal.
Batra teaches wherein the update data includes data of localStorage capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal ([0014] In another embodiment, memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user.  [0039] browsers need to be extended to store key information and provide offline capabilities when a connection to a rich web application is unexpectedly severed).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Hirako (as modified by Day) by modifying Hirako with the teachings of Batra, so as to include wherein the update data includes data of localStorage capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to provide the user with uninterrupted use of the application regardless of the network connectivity, see Batra, [0039] above.    

Regarding Claim 10:
Hirako (as modified by Day & Batra) teaches the invention of Claim 1 as described.
Hirako teaches wherein, in a case where the setting received, the transmission on the background processing of the update data, which is related to web application different from the web application corresponding to the information set via the screen, in the storage area is not performed ([0090]-[0091] data transfer to the server. [0111] Background communication is not performed thereafter with respect to an application whose background communication is switched to an off-state. Fig 11(b), communication setting 102, exclusion setting 103. [0209] A communication process may be performed such that background communication of one of transmission and receiving is performed, and background communication of the other of transmission and receiving is not performed).  If the exclusion setting is not checked, then the update data will be NOT be transmitted to the server. 
but browsing processing by the control module is unaffected by setting ([0147] This is advantageous in preventing the user from feeling inconvenience in use). This will not affect the use of the application (browsing processing) by the user.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.J.H/Examiner, Art Unit 2454                 

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454